         Case 2:19-bk-13784-BR Doc 10 Filed 04/06/19 Entered 04/06/19 21:30:26                                               Desc
                             Imaged Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-13784-BR
SANDRA IRENE WILLSON                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 04, 2019
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 06, 2019.
  NO NOTICES MAILED.

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: sandywillson@yahoo.com Apr 05 2019 03:23:25     SANDRA IRENE WILLSON,
                 22936 BROOKHOLLOW WAY,   MORENO VALLEY, CA 92557-1842
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 4, 2019 at the address(es) listed below:
              Heide Kurtz (TR)    trustee@hkurtzco.com, C169@ecfcbis.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
                                                                                            TOTAL: 2
 Case 2:19-bk-13784-BR Doc 10 Filed 04/06/19 Entered 04/06/19 21:30:26                                 Desc
                     Imaged Certificate of Notice Page 2 of 2


1
2
                                                                         FILED & ENTERED
3
4                                                                               APR 04 2019
5                                   UNITED STATES BANKRUPTCY COURT
                                                                 CLERK U.S. BANKRUPTCY COURT
                                                                          Central District of California
6                                    CENTRAL DISTRICT OF CALIFORNIABY fortier           DEPUTY CLERK


7                                          LOS ANGELES DIVISION
8
9
10   In re:                                              Case No.: 2:19-bk-13784-BR

11   SANDRA IRENE WILLSON                                CHAPTER 7

12                                                       ORDER TRANSFERRING CASE
                                                         TO UNITED STATES BANKRUPTCY
13                                                       COURT, RIVERSIDE DIVISION
14
                                           Debtor(s).
15
16
17             On April 3, 2019, the debtor filed a bankruptcy case. 7KHGHEWRU¶VDGGUHVVLV

18   22936 Brookhollow Way Moreno Valley, CA 92557, Riverside County. The case was

19   inadvertently assigned to Los Angeles.

20             IT IS THEREFORE ORDERED that the above bankruptcy case is transferred to

21   United States Bankruptcy Court, Riverside Division.

22             IT IS SO ORDERED.

23
24
25            Date: April 4, 2019

26
27
28




                                                        -1-
